DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites "asset identifier an authority identifier". A comma is missing to separate the two terms. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 depends on Claim 10 which is canceled. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacPhee (U.S. 20050278691 hereinafter MacPhee) in view of Barrus et al. (U.S. 60058397 hereinafter Barrus) in view of Keebler et al. (U.S. 9060007 hereinafter Keebler).
As Claim 1, MacPhee teaches a system for generating and synchronously executing a multiplayer scenario, in one of a virtual, mixed and augmented reality environment, the system comprising: 
a system computing device having a memory (MacPhee (¶0007 line 11-16), memory) storing a visual programming module including a graphical user interface allowing generation and management of at least one of an asset of a scenario and a visual acyclic relation action graph defined by a plurality of nodes (Macphee (¶0043 line 8-17, fig. 1, ¶0042 line 1-3), graphical user interface for create a visual effect of an object. Node window 104 displays a graph. Display object is attached to a node), the at least one of the asset (Macphee (¶0046 line 10-25), display object is selected from a menu) and the visual acyclic relation action graph being generated and managed in response to user inputs received from an input device of a computing device displaying the graphical user interface (Macphee (¶0044 line 6-11, fig. 1), a base node “FlameEffect” is created in node NodeWindow 014), the visual acyclic relation action graph defining the multiplayer scenarios (Macphee (¶0009 line 2-4), each node defines the visual characteristics of the display object) in the one of the virtual, mixed and augmented reality environment (Macphee (¶0007 line 11-13), 3D visual effect); 
defining the data regarding the position, rotation and properties of the asset, (Macphee (¶0013, position, ¶0024, rotation, ¶0021, properties) 
MacPhee may not explicitly disclose while Barrus teaches:
a network communication server in data communication with each one of the plurality of clients over the network in a client-server architecture, the network communication server having a memory storing a network module configured to connect a plurality of clients over a network (Keebler (col. 8 line 10-17 and 38-46, col. 18 line 64-67, fig. 5 item 110), modification to the tree structure is transmitted to plurality of users for synchronization)  for synchronized execution of the nodes of the acyclic relation action graph on the plurality of clients, the network module operating using a network protocol (Barrus (col. 11 line 59-65, col. 9 line 19-23, fig. 5A, 5B), virtual environment is transmitted for viewing. Billboards 522’ and 522 are displayed differently based on the hardware resources) comprising: 
an identity component including a unique asset identifier an authority identifier (Barrus (col. 13 line 61-65, col. 2 line 51-58), the table 1218 has a list of the creator of each part of the virtual environment) and an asset container for each asset of the multiplayer scenario (Barrus (col. 7 line 43-46), user pulls out saucer in order to edit it separately) requiring replication on the plurality of clients for synchronized execution of the scenario thereon (Barrus (col. 8 line 38-41 and 49-55, col. 9 line 19-23, fig. 5A, 5B, col. 19 line 53-56, fig. 20 item 2006), billboards 522’ and 522 are displayed differently based on the hardware resources. Server looks up node and part ID in order to build a virtual environment), the unique asset identifier being associated to the corresponding asset for an entire session (Barrus (col. 19 line 53-56, fig. 20 item 2006, 63-66), system looks up node and part ID in order to build virtual environment. Complete locale is sent to the browser), the asset container storing boxed objects (Barrus (col. 8 line 38-41 and 49-55, col. 9 line 19-23, fig. 5A, 5B), billboards 522’ and 522 are displayed differently) and the authority identifier identifying the client currently having control of the asset within the execution of the scenario being executed (Barrus (col. 13 line 61-65, col. 2 line 51-58, col. 14 line 2-8), the table 1218 has a list of the creator of each part of the virtual environment. User request part of a virtual environment and lock an object for editing.);
the identity component being replicable on the plurality of clients (Barrus (col. 8 line 38-41 and 49-55, col. 9 line 19-23, fig. 5A, 5B), billboards 522’ and 522 are displayed differently based on the hardware resources)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify editing user interface of MacPhee instead be an image display module taught by Barrus, with a reasonable expectation of success. The motivation would be to easily allow “multiple authors to be able to work on different portions of the virtual reality environment” (Barrus (col. 7 line 12-13)).
	MacPhee in view of Barrus may not explicitly disclose while Keebler teaches:
a node component defining a unique node identifier and a node container for each node of the visual acyclic relation action graph (Keebler (col. 16 line 9-19, tree 64 includes plurality of nodes and container objects (node that store data)) which also requires replication on the plurality of clients for synchronized execution of the scenario thereon (Keebler (col. 8 line 10-17 and 38-46, col. 18 line 64-67, fig. 5 item 110), modification to the tree structure is transmitted to plurality of users for synchronization), the unique node identifier being associated to the node for the entire session (Keebler (col. 16 line 9-19, tree 64 includes plurality of nodes and container objects (node that store data)), the node container storing boxed objects containing the node data defining the state of the node (Keebler (col. 16 line 9-19, tree 64 includes plurality of nodes and container objects (node that store data)), the node component being replicable on the plurality of clients (Keebler (col. 8 line 10-17 and 38-46, col. 18 line 64-67, fig. 5 item 110), modification to the tree structure is transmitted to plurality of users for synchronization).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify node tree of MacPhee in view of Barrus instead be synchronization module taught by Keebler, with a reasonable expectation of success. The motivation would be to create a novel system to allow “remote users to collaboratively create, aggregate, edit, update and publish content” (Keebler (col. 1 line 36-37)).

As Claim 4, besides Claim 1, Macphee in view of Barrus in further view of Keebler teaches wherein each one of the plurality of clients has stored in a memory thereof a virtual, mixed or augmented reality application configured to execute the scenario in the one of the virtual, mixed or augmented reality environment (Barrus (col. 8 line 38-41 and 49-55, col. 9 line 19-23, fig. 5A, 5B), billboards 522’ and 522 are displayed differently based on the hardware resources).  

As Claim 5, besides Claim 4, Macphee in view of Barrus in further view of Keebler teaches wherein the node data from the node component of each node is imported into the corresponding node executed in the virtual, mixed or augmented reality application (Macphee (¶0044 line 6-11, fig. 1), a base node “FlameEffect” is created in node NodeWindow 014), each node processing the node data corresponding therewith in accordance with a specific operation of the node (Macphee (¶0009 line 2-4), each node defines the visual characteristics of the display object).  

As Claim 6, besides Calim 5, Macphee in view of Barrus in further view of Keebler teaches wherein the network communication server communicates data via a network server application programming interface and the virtual reality, mixed or augmented reality application stored in the memory of each client communicates data via a client application programming interface (Barrus (col. 8 line 38-41 and 49-55, col. 9 line 19-23, fig. 5A, 5B), billboards 522’ and 522 are displayed differently based on the hardware resources).  

As Claim 7, besides Claim 1, Macphee in view of Barrus in further view of Keebler teaches wherein the network module and the network protocol thereof are configured to allow the synchronized execution of the scenario on the plurality of clients connected via each one of an offline network and an online network (Keebler (col. 8 line 10-17 and 38-46, col. 18 line 64-67, fig. 5 item 110), modification to the tree structure is transmitted to plurality of users for synchronization).  

As Claim 8, besides Claim 1, Macphee in view of Barrus in further view of Keebler teaches wherein the visual acyclic relation action graph comprises a plurality of visual acyclic relation action subgraphs (Macphee (¶0045 line 7-17, fig. 3), user add node to node 312 in order to create action subgraphs), the system allowing at least a subset of the plurality of visual acyclic relation action subgraphs to be executed simultaneously (Macphee (¶0009 line 2-4), each node defines the visual characteristics of the display object).  

As Claim 9, MacPhee teaches a computer implemented method for generating and synchronously executing a multiplayer scenario, in one of a virtual, mixed and augmented reality environment, the method comprising the steps of: 
receiving user inputs relative to management of at least one of an asset of the multiplayer scenario and a visual acyclic relation action graph defined by a plurality of nodes and being performed on a graphical user interface using visual programming (Macphee (¶0043 line 8-17, fig. 1, ¶0042 line 1-3), graphical user interface for create a visual effect of an object. Node window 104 displays a graph. Display object is attached to a node), the visual acyclic relation action graph defining the multiplayer scenarios in the one of the virtual, mixed and augmented reality environment (Keebler (col. 8 line 10-17 and 38-46, col. 18 line 64-67, fig. 5 item 110), modification to the tree structure is transmitted to plurality of users for synchronization); 
generating and managing the visual acyclic relation action graph comprising the nodes, in accordance with the received user inputs (Macphee (¶0045 line 7-17, fig. 3), user add node to node 312 in order to create action subgraphs); 
regarding the position, rotation and properties of the asset (Macphee (¶0013, position, ¶0024, rotation, ¶0021, properties);
MacPhee may not explicitly disclose while Barrus teaches:
connecting a plurality of clients over a network and synchronizing the execution of the nodes of the relation action graph on the plurality of clients (Barrus (col. 11 line 59-65, col. 9 line 19-23, fig. 5A, 5B), virtual environment is transmitted for viewing. Billboards 522’ and 522 are displayed differently based on the hardware resources), this step including the sub steps of: 
generating identity components each including a unique asset identifier, an authority identifier (Barrus (col. 13 line 61-65, col. 2 line 51-58), the table 1218 has a list of the creator of each part of the virtual environment) and an asset container for each asset of the multiplayer scenario (Barrus (col. 7 line 43-46), user pulls out saucer in order to edit it separately) requiring replication on the plurality of clients for synchronized execution of the scenario thereon (Barrus (col. 8 line 38-41 and 49-55, col. 9 line 19-23, fig. 5A, 5B, col. 19 line 53-56, fig. 20 item 2006), billboards 522’ and 522 are displayed differently based on the hardware resources. Server looks up node and part ID in order to build a virtual environment), the unique asset identifier being associated to the corresponding asset for an entire session (Barrus (col. 19 line 53-56, fig. 20 item 2006, 63-66), system looks up node and part ID in order to build virtual environment. Complete locale is sent to the browser) and the asset container storing boxed objects defining the data (Barrus (col. 8 line 38-41 and 49-55, col. 9 line 19-23, fig. 5A, 5B), billboards 522’ and 522 are displayed differently based on the hardware resources), and the authority identifier identifying the client currently having control of the asset within the execution of the scenario being executed (Barrus (col. 13 line 61-65, col. 2 line 51-58, col. 14 line 2-8), the table 1218 has a list of the creator of each part of the virtual environment. User request part of a virtual environment and lock an object for editing.);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify editing user interface of MacPhee instead be a image display module taught by Barrus, with a reasonable expectation of success. The motivation would be to easily allow “multiple authors to be able to work on different portions of the virtual reality environment” (Barrus (col. 7 line 12-13)).
	MacPhee in view of Barrus may not explicitly disclose while Keebler teaches:
generating node components each defining a unique node identifier and a node container for a node of the visual acyclic relation action graph (Keebler (col. 16 line 9-19, tree 64 includes plurality of nodes and container objects (node that store data)) which also requires replication on the plurality of clients for synchronized execution of the scenario thereon (Keebler (col. 8 line 10-17 and 38-46, col. 18 line 64-67, fig. 5 item 110), modification to the tree structure is transmitted to plurality of users for synchronization), the unique node identifier being associated to the node for the entire session (Keebler (col. 16 line 9-19, tree 64 includes plurality of nodes and container objects (node that store data)), the node container storing boxed objects containing the node data defining the state of the node (Keebler (col. 16 line 9-19, tree 64 includes plurality of nodes and container objects (node that store data)); 
replicating at least a corresponding one of the identity components and node components onto each one of the plurality of clients, upon occurrence of a change in a state of an asset or a node in the execution of the scenario on one of the clients (Keebler (col. 8 line 10-17 and 38-46, col. 18 line 64-67, fig. 5 item 110), modification to the tree structure is transmitted to plurality of users for synchronization), this step including replicating the identity components of the client being identified as having control of the asset within the scenario onto the other clients, upon occurrence of a change in the state of the asset in the execution of the scenario on the client currently having control of the asset within the scenario (Keebler (col. 14 line 29-38, col. 8 line 10-17 and 38-46, col. 18 line 64-67, fig. 5 item 110), user’s identification is stored as a part of tree structure. Modification to the tree structure is transmitted to plurality of users for synchronization); 
refreshing the state of the corresponding one of the asset or the node on the plurality of clients using the data from the boxed objects of the replicated corresponding one of the identity components and node components (Keebler (col. 8 line 10-17 and 38-46, col. 18 line 64-67, fig. 5 item 110), modification to the tree structure is transmitted to plurality of users for synchronization).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify node tree of MacPhee in view of Barrus instead be synchronization module taught by Keebler, with a reasonable expectation of success. The motivation would be to create a novel system to allow “remote users to collaboratively create, aggregate, edit, update and publish content” (Keebler (col. 1 line 36-37)).

	As Claim 11, besides Claim 9, Macphee in view of Barrus in further view of Keebler teaches further comprising the step of executing the scenario in the one of the virtual, mixed or augmented reality environment for each one of the clients using a virtual, mixed or augmented reality application stored in a memory thereof and using the data from the replicated identity components and the node components for execution of the scenario (Keebler (col. 8 line 10-17 and 38-46, col. 18 line 64-67, fig. 5 item 110), modification to the tree structure is transmitted to plurality of users for synchronization).  

As Claim 12, besides Claim 11, Macphee in view of Barrus in further view of Keebler teaches wherein the node data from the node components is imported into the corresponding nodes executed in the virtual, mixed or augmented reality application, the method comprising the step of processing the node data corresponding therewith in accordance with operation of the specific node (Keebler (col. 8 line 10-17 and 38-46, col. 18 line 64-67, fig. 5 item 110), modification to the tree structure is transmitted to plurality of users for synchronization).

As Claim 13, besides Claim 9, Macphee in view of Barrus in further view of Keebler teaches wherein the step of replicating at least a corresponding one of the identity components and node components onto each one of the plurality of clients, upon occurrence of a change in a state of an asset or a node in the execution of the scenario on one of the clients comprises transmitting the container of the corresponding one of the identity components and node components on the network and forwarding the container to every clients (Keebler (col. 8 line 10-17 and 38-46, col. 18 line 64-67, fig. 5 item 110), modification to the tree structure is transmitted to plurality of users for synchronization).  

As Claim 14, besides Claim 9, Macphee in view of Barrus in further view of Keebler teaches wherein the step of connecting a plurality of clients over a network and synchronizing the execution of the nodes of the relation action graph on the plurality of clients comprises allowing data communication between the plurality of clients and a network communication server over a network via each one of an offline network and an online network (Keebler (col. 8 line 10-17 and 38-46, col. 18 line 64-67, fig. 5 item 110), modification to the tree structure is transmitted to plurality of users for synchronization).  

As Claim 15-20, MacPhee teaches a non-transitory computer readable medium (MacPhee (¶0007 line 11-13), memory). The rest of the limitations of Claims 15-20 are rejected for the same reason as Claim 9-14.
Response to Amendment
Rejection under 35 U.S.C. §101:
	As Claims 1-8, Applicants amended Claim 1 to include a memory; therefore, the rejections on the Claims are respectfully withdrawn.

Rejection under 35 U.S.C. §103:
	As Barrus, Applicants argue that the reference does not disclose “authority identifier identifying the client currently having control of the asset within the execution of the scenario being executed” (second paragraph of page 11 in the remarks).

    PNG
    media_image1.png
    121
    560
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive because Barrus teaches the limitation(s). Please see current rejection(s) for details.

	As Keebler, Applicants argue that Keebler does not disclose “replicating the identity component of the client …” (fourth paragraph of page 12 in the remarks).

    PNG
    media_image2.png
    219
    567
    media_image2.png
    Greyscale

	Applicants’ arguments are not persuasive because Keebler (col. 14 line 29-38, col. 8 line 10-17 and 38-46, col. 18 line 64-67, fig. 5 item 110) teaches that user’s identification is stored as a part of tree structure. Modification to the tree structure is transmitted to plurality of users for synchronization.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2143